              1        BRIAN L. JOHNSRUD, State Bar No. 184474
                       CURLEY, HURTGEN & JOHNSRUD LLP
              2        4400 Bohannon Drive, Suite 230
                       Menlo Park, CA 94025
              3        Telephone: 650.600.5300
                       Facsimile: 650.323.1002
              4        E-mail: bjohnsrud@chjllp.com
              5        MICHAEL A. CURLEY, admitted Pro Hac Vice
                       CURLEY, HURTGEN & JOHNSRUD LLP
              6        2000 Market Street, Suite 2850
                       Philadelphia, PA 19103
              7        Telephone: 267.479.0460
                       Facsimile: 267.543.1160
              8        Email: mcurley@chjllp.com
              9        Attorneys for Defendants
                       KAG WEST, LLC and THE KENAN
            10         ADVANTAGE GROUP, INC.
            11                                 UNITED STATES DISTRICT COURT

            12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

            13
            14         THOMAS LINDLEY, individually and on        Case No. 2:17-cv-00825 MCE-DB
                       behalf of others similarly situated,
            15                                                    ORDER GRANTING DEFENDANTS’
                                         Plaintiff,               REQUESTS TO FILE PLAINTIFF
            16                                                    THOMAS LINDLEY’S MEDICAL
                                   v.                             RECORDS AND THE DECLARATION OF
            17                                                    MICHAEL A. CURLEY UNDER SEAL IN
                       KAG WEST, LLC and KEENAN                   CONNECTION WITH DEFENDANTS’
            18         ADVANTAGE GROUP, LLC,                      MOTION FOR SUMMARY JUDGMENT

            19                           Defendants.

            20
            21
            22
            23
            24
            25
            26
            27
            28
C URLEY , H URTGEN &
   J OHNSRUD LLP                                                      ORDER GRANTING DEFS.’ REQUESTS TO FILE PLTF.’S MEDICAL
 COUNSELORS AT LAW                                            1       RECORDS AND CURLEY DECL. UNDER SEAL ISO DEFS.’ MOTION
    MENLO PARK
                                                                        FOR SUMMARY JUDGMENT (CASE NO. 2:17-CV-00825 MCE-DB)
                 1            Having considered Defendants’ Requests to Seal Documents (ECF Nos. 27, 30) and for
                 2     good cause shown, the Court GRANTS these requests. Pursuant to Local Rule 141, the Court

                 3     ORDERS that the following documents are hereby filed under permanent seal:
                 4         1. Exhibit A to the Declaration of Debra Morway, stamped KAG 0000008, KAG 00000013–
                 5     15, KAG 00000016a, KAG 00000016b, KAG 0000382–84, and KAG 0000386;
                 6         2. Exhibit B to the Declaration of Debra Morway, stamped LINDLEY 000015 and
                 7     LINDLEY 000024;
                 8         3. Exhibit C to the Declaration of Debra Morway, consisting of transcripts numbered 45–48,
                 9     62, 78, 97, 107, 164–65, and 181;
              10          4. Exhibit D to the Declaration of Debra Morway, consisting of a letter dated June 15, 2018
              11       with three (3) consecutively numbered pages; and
              12           5. Exhibit A to the Second Declaration of Debra Morway, consisting of the Declaration of
              13       Michael A. Curley with Exhibits A–E.
              14           IT IS SO ORDERED.
              15       Dated: October 23, 2018
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
C URLEY , H URTGEN &
   J OHNSRUD LLP                                                            ORDER GRANTING DEFS.’ REQUESTS TO FILE PLTF.’S MEDICAL
 COUNSELORS AT LAW                                                  2       RECORDS AND CURLEY DECL. UNDER SEAL ISO DEFS.’ MOTION
    MENLO PARK
                                                                              FOR SUMMARY JUDGMENT (CASE NO. 2:17-CV-00825 MCE-DB)
